Citation Nr: 0506744	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension secondary 
to the service-connected disability of post-traumatic stress 
disorder (PTSD.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from June 1966 to November 
1969 and from November 1969 to April 1971.

This appeal arises from a May 2002 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
hypertension secondary to the service-connected disability of 
PTSD.  

In July 2004, the Board remanded the veteran's claim for 
further development, to include a VA examination.


FINDING OF FACT

The veteran does not have a hypertension related to service, 
or to his service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated in service and 
is not proximately due to or the result of service-connected 
PTSD. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 2002 decision that the criteria for 
service connection for hypertension secondary to service-
connected PTSD had not been met.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  
In April 2002, the veteran received notice of the VCAA and a 
description of what the evidence must show to establish 
entitlement to service connection.  Finally, the veteran 
received statements of the case in August and December 2002 
which further described for the veteran the standard for 
adjudicating his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, the VCAA letter, and SOCs sent to the appellant 
notified him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004)  held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in May 2002, 
after the veteran received VCAA notice in April 2002.   The 
RO's April 2002 letter also notified the veteran of VA's duty 
to develop his claim pursuant to the VCAA's provisions, to 
include the duties to develop for "all relevant evidence in 
the custody of a federal department or agency, including VA 
Medical records, Vet Center records, service medical records, 
Social Security Administration records, or evidence from 
other federal agencies."  The veteran was also informed that 
VA had a duty to develop for private records and lay or other 
evidence.  This VCAA notice clearly complies with the section 
5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the veteran's claims file was 
reviewed by a VA examiner and he was offered an examination 
for the condition at issue.  Therefore, a remand for another 
examination is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.
II. Service Connection

The veteran argues that service connection is warranted for 
hypertension secondary to service-connected PTSD.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Furthermore, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.

The veteran asserts that his hypertension proximately 
resulted from his service-connected PTSD.  The Board notes 
that it is neither claimed nor shown that hypertension was 
present during, or until many years following, active 
service, or that it is due to any inservice disease or injury 
other than PTSD. The medical records show no evidence of 
hypertension until January 2001, approximately thirty years 
following active service.

The evidence for consideration in this case includes a 
January 2001 VA PTSD examination report.  The examiner noted 
that the veteran had "known hypertension."  VA outpatient 
treatment notes dated February 2001 also show that the 
veteran underwent hypertension screening and the test results 
were discussed with him.  Subsequent reports show 
"controlled" hypertension.

On May 14, 2002, the veteran submitted a note from his VA 
treating physician, stating the veteran "has PTSD.  His 
hypertension may be related to PTSD."  The same physician 
wrote a treatment note on May 13, 2002 stating, "I told the 
patient that he can come by to see me tomorrow and I can 
write a note stating that he has HTN and PTSD but cannot say 
that HTN is causally related to PTSD."  And, on May 14, 
2002, the physician wrote, "Patient has PTSD and has HTN.  
He wants a note stating that he has HTN related to PTSD.  I 
gave note today stating that it may be related."  On August 
27, 2002, the physician wrote another note stating, "[The 
veteran] has hypertension that is more likely than not 
contributed to by PTSD."

In October 2002, the veteran testified in a hearing before a 
Decision Review Officer.  The veteran stated that the 
physician who wrote the above notes suggested that he file a 
claim for service connection for hypertension.  The Officer 
asked the veteran to identify the specialty of that physician 
and the veteran replied, "he treats me for everything."  To 
clarify, the Officer said, "He's not a cardiologist, to your 
knowledge."  Again, the veteran replied that the physician 
treated "everything."  The Officer then told the veteran 
that she might schedule the veteran for an examination and 
opinion by a cardiologist.

In November 2002, a VA physician was asked to review the 
veteran's claim file and provide an opinion as to whether his 
hypertension was caused or aggravated by his PTSD.  The 
examiner was provided with a copy of Veterans Benefits 
Administration Fast Letter 01-05 (January 16, 2001) 
discussing the relationship between PTSD or stress to 
cardiovascular disorders.  This Fast Letter stated that for a 
medical opinion establishing a relationship between a 
veteran's PTSD and hypertension to be probative and credible, 
it would have to be supported by reasons and discuss the 
known risk factors for hypertension and the role they play in 
the particular veteran filing a claim.  After reading the 
veteran's treating physician's notes in the claims file, the 
examiner discussed the case with that physician.  The 
veteran's treating physician told the VA examiner that when 
he gave the veteran the note he requested, he told him "that 
there was no way he knew whether his PTSD had any 
relationship to his hypertension" and that "his [the 
treating physician's] understanding of the known medical 
information in this area was inconclusive and that it 
remained to be proven or disproved by ongoing research."  
Based on his review of the Fast Letter and his discussion 
with the veteran's treating physician, the examiner concluded 
that there was "no basis to state that the veteran's 
hypertension is the result or is aggravated by his PTSD."

In July 2004, the Board remanded the claim for an examination 
and opinion by "a specialist in cardiovascular disorders."  
After reviewing the claims file, the examiner did not 
identify any specific secondary causes for hypertension.  She 
reported that the veteran's hypertension was essential or 
idiopathic.  Risk factors for essential hypertension include 
family history, salt intake, obesity, and other unknown 
causes.  Although the examiner conceded some "speculative 
data of associations with PTSD," she noted these "are not 
well established in the literature as a definitive cause of 
hypertension."  The examiner concluded, "[T]here is no well 
established data to confirm that PTSD causes hypertension nor 
aggravates hypertension.  There is no evidence to support 
that [the veteran's] PTSD caused nor aggravated his essential 
hypertension."

Taking the foregoing into consideration, the veteran's claim 
for service connection for hypertension as secondary to 
service-connected PTSD must be denied.  First, there is no 
evidence of a direct relationship between the veteran's 
disability and his military service.  There is no evidence of 
hypertension in the service medical records and no treatment 
or diagnosis until 2001, approximately thirty years after 
separation from service.  In addition, although the veteran's 
treating physician offered an opinion that the veteran's 
hypertension was more likely than not contributed to by PTSD, 
two other VA examiners have contrary opinions.  The Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Furthermore, a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  The Board concedes that it is 
likely that the veteran's treating physician reviewed his 
medical treatment records.  However, the Board does not find 
his opinion to be particularly probative.  First, according 
to the veteran's hearing testimony, this physician is not an 
expert in cardiovascular disorders.  Second, the physician's 
opinion appears to be a bare conclusion- one unsupported by a 
factual predicate.  Most significantly, the physician's 
treatment notes and discussion with a VA examiner revealed 
that he had not intended to establish causation by his 
statement.  He explained, both in his notes and to the VA 
examiner, that he did not feel there was a conclusive 
connection between hypertension and PTSD.

The Board finds the opinions of the two VA examiners are more 
probative.  First, it is clear that both examiners reviewed 
the claims files.  In addition, the first examiner also 
reviewed the Fast Letter and spoke with the veteran's 
treating physician.  Also, while the examination report does 
not identify the examiner's specialty, the exam was ordered 
after a Decision Review Officer stated the veteran would be 
scheduled for an examination with a cardiologist.  
Furthermore, the second VA examination was scheduled 
subsequent to a Board remand specifically instructing that 
the veteran be scheduled for an examination with a specialist 
in cardiovascular disorders.  The RO's examination request 
also notes this specification.  While this is not definitive 
evidence, it does suggest that both VA examiner are 
specialists in cardiology and, as a result, have additional 
knowledge and skill in analyzing the relevant evidence and 
medical literature.  Finally, because the veteran's treating 
physician has stated that he did not intend to establish 
causation between hypertension and PTSD, there is no contrary 
probative medical opinion to those offered by the VA 
examiners.  

The Board has also considered the veteran's written and 
hearing testimony submitted in support of his argument.  His 
statements are not competent evidence of a nexus between the 
claimed condition and a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a hypertension, as 
secondary to the veteran's service connected PTSD, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


